Citation Nr: 0017990	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-10 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of the initial 30 percent rating schedular 
rating assigned for the veteran's service-connected post-
traumatic stress disorder (PTSD).

2.  The propriety of the initial 20 percent rating schedular 
rating assigned for the veteran's service-connected 
hypertension.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran had active service from January 1990 until July 
1996, including service in the Persian Gulf War.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania which, among other things, granted service 
connection for PTSD and hypertension and assigned 30 percent 
and 20 percent evaluations, respectively, effective from July 
11, 1996.  The veteran timely perfected an appeal to the 
Board regarding the initial evaluations assigned for these 
disabilities.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As 
such, because the veteran has disagreed with the initial 
ratings assigned, the Board has recharacterized the issues as 
involving the propriety of the assignment of the initial 
evaluations.  Id.  

The veteran's claim regarding the propriety of the initial 
evaluation of his hypertension is addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
an increased rating, nor the revised criteria, which became 
effective November 7, 1996, is more favorable.

2.  The veteran's service-connected PTSD is manifested by 
such symptoms as frequent and recurring nightmares, chronic 
sleep disturbance and insomnia, irritability, impaired 
impulse control, anxiety, depression, obsessional rituals 
that interfere with routine activities, impaired impulse 
control, avoidance of depictions of war, extreme anger, near-
continuous panic and depression, severe social withdrawal, 
difficulty concentrating, forgetfulness, hyperarousal, and 
severe impairment in the ability to establish and maintain 
effective relationships, resulting in severe residual 
industrial and social impairment.

3.  The evidence does not reflect that the veteran's PTSD is 
manifested by totally incapacitating psychoneurotic symptoms 
or that it is productive of total occupational or social 
impairment.


CONCLUSION OF LAW

The criteria for an initial schedular evaluation of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.16(c), 4.130, 4.132, Diagnostic Code 9411 (1996 & 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Factual Background

The service medical records reflect that, during the latter 
portion of his service, the veteran was afforded extensive 
psychiatric evaluation and follow-up, including psychological 
testing and hospitalization that culminated in a diagnosis of 
PTSD.  This disability was thereafter treated with 
medications.  He ultimately underwent medical and physical 
evaluation boards whereupon it was determined he had PTSD 
that was manifested by his experiencing and confronting 
combat which threatened death and serious injury to self and 
others producing fear.  The evidence reflects that the 
veteran re-experienced on a recurrent basis distressing 
recollections of the events, including distressing dreams of 
the events.  In addition, he exhibited intense psychological 
distress at exposure to cues that symbolized or resembled 
aspects of the traumatic events (i.e., gunshots, loud noises, 
seeing/hearing explosions), and physiologic reactivity on 
exposure to these cues (sweats, palpitations, increased heart 
rate).  

The service medical records further reflect that the veteran 
persistently avoided stimuli associated with the events as 
evidenced by efforts to avoid thoughts, feelings and 
conversations about the event, and avoidance of activities 
which reminded him of the event (i.e., trying to avoid 
simulated combat during field exercises), diminished 
participation in significant activities; and restricted range 
of affect.  The veteran exhibited symptoms of increased 
arousal as indicated by difficulty falling asleep, 
irritability and outbursts of anger, hypervigilance, and 
exaggerated startle response.  Moreover, the service examiner 
determined that the duration of the symptoms had lasted 
longer than one month and that there was definite impairment 
in both social and occupational functioning.  The impairment 
for further military duty was deemed to be marked; the 
veteran was not able to handle ammunition or arms safely 
secondary to his intense anxiety and resurgence of unpleasant 
memories.  The service department determined that the veteran 
did not meet retention standards and he was medically 
discharged.  In addition, shortly before separating from 
service, an examiner again diagnosed him as having PTSD and 
estimated his Global Assessment of Functioning (GAF) score to 
be 55.

In August 1996, the veteran filed a claim for service 
connection for PTSD.  Thereafter, in September 1996, he was 
afforded a VA psychiatric examination.  During the 
examination, the veteran complained of having frequent 
nightmares and intrusive thoughts regarding his military 
experiences in the Persian Gulf and Somalia.  He reported 
that he was quite sensitive to loud noises and reacted as if 
he had to defend himself.  The veteran also indicated that 
when he started talking about his military experiences, he 
became more tense the following day, and stated that he 
feared going to sleep because of recurring nightmares.  

The veteran further stated that, due to frustrations, he had 
periods of depression with crying spells but had been able to 
control his depressive mood lately by keeping to himself.  He 
said he had been actively searching for employment and that 
doing so had been a source of frustration due to his 
inability to find a job.  The examiner indicated that the 
veteran looked at his future very negatively and felt that he 
needed to get his PTSD behind him.  He also reported that he 
had been sleeping apart from his wife for over a month since 
leaving service because of his "acting out" behavior, 
including punching and choking her during periods of 
nightmares.  The veteran stated that he felt this 
relationship would end in divorce.  He said that he spent 
most of his time caring for their infant son and that he did 
not pursue any hobbies.

The examiner indicated that the veteran had good personal 
hygiene.  The veteran was diagnosed as having chronic PTSD.  
In addition, subsequent to offering this diagnosis, the 
examiner estimated that the veteran's Global Assessment of 
Functioning (GAF) Scale score was 50.  The examiner explained 
that that score reflected serious social and occupational 
impairment on account of reliving symptoms and anxiety 
associated with his involvement in Somalia and the Persian 
Gulf.  

Based on the above evidence, in December 1996 the RO&IC 
granted service connection for PTSD and a 30 percent 
evaluation under Diagnostic Code 9411, effective July 11, 
1996.

VA outpatient clinical records dated in 1997 indicate that 
the veteran visited the mental hygiene clinic primarily for 
medication management.  In addition, in April 1997, he was 
afforded a VA psychology examination.  The examination report 
reflects that the veteran provided detailed personal and 
background history.  He reported that he was in the process 
of divorcing because his wife could no longer tolerate his 
nightmares when he slept.  The indicated that he continued to 
suffer from frequent and recurrent nightmares and intrusive 
thoughts; he stated that as a result, he thrashed around in 
his sleep and became dangerous.  In addition, he said that he 
felt constantly depressed and was unable to control his moods 
in any significant manner.  He indicated that he had not been 
able to obtain an "adequate" job.

During the evaluation, psychological testing was administered 
that revealed that the veteran's PTSD was productive of 
severe depression and agitation, loss of control, as well as 
mental confusion, inefficiency, forgetfulness and difficulty 
with concentration and attention.  It was found that there 
appeared to be a strong tendency to withdraw and isolate 
himself which served to exacerbate the depression, anxiety 
and agitation which may have made even routine life tasks 
impossible.  It was noted that the tendency to obsessively 
ruminate, become anxious, tearful and beset by phobias, 
obsessions and compulsions was likely.  It was determined 
that there was the strong suggestion of depleted ego strength 
or intense dependency needs, a significant loss of direction 
in previously held goals or plans with no new ones developing 
in their stead, resulting in pervasive disruption of 
functioning.  It was felt that this rather extreme portrayal 
may have reflected a decompensating ego, and that 
pharmacological intervention needed to be evaluated.  

It was the examiner's opinion that the veteran's profile was 
consistent with a diagnosis of severe PTSD.  The examiner 
indicated that, as a result of the disability, the veteran 
had a significant decrease of participation in meaningful 
activities and a lessening of the ability to initiate or 
maintain emotionally rewarding relationships.  It was found 
that the disability greatly diminished his capacity to 
adequately modulate emotional expression in terms of anger 
control and excessive fearfulness.  The examiner estimated 
that the veteran's GAF score was 50.  

In March 2000, the veteran was afforded another formal VA 
psychiatric examination.  During the examination, he reported 
that he was not under any active psychiatric care.  He also 
indicated that he had declined to be placed on ongoing 
medication therapy because he explained that the side effects 
included sedation.  In addition, the veteran stated that, 
despite attempts to rectify the situation by marital 
counseling, his divorce had been finalized the previous year; 
he attributed the breakup of the marriage to his nightmares, 
irritability and grouchiness.  The veteran further stated 
that he had had at least eight jobs since his discharge from 
service and that was employed in his current position as a 
forklift operator for approximately two years.  

The veteran stated that he had lived alone since his divorce 
and had no social life or friends.  He indicated that he went 
to a bar approximately every two weeks to keep himself from 
drinking alone.  He also reported that his nightmares and 
recurrent panic attacks had persisted.  He said his panic 
attacks came in the form of chest pain and severe anxiety and 
had at one point led to emergency room evaluation.  The 
veteran also reported that he persisted in having autonomic 
hyperactivity as well as chronic insomnia, irritability and a 
quick temper, even over minor things.  He stated that he had 
a tendency to "go overboard" and had broken items in his 
house while angry.  The veteran said that he would control 
his anger as much possible at work, but that there were 
occasions when he lost his temper and would sometimes try to 
vent it by himself while in the bathroom when no one was 
around.  He said that he noticed alcohol aggravated his 
irritability and temper outbursts.  

The veteran further stated that he had been able to maintain 
current employment loading trucks and operating a forklift 
because it was a low pressure and easy job, explaining that 
it involved minimal interpersonal contact.  He said that his 
former spouse occasionally visited him to see how he was 
doing but that he was estranged and distant from others.  In 
addition, the veteran reported that he maintained a long-
distance relationship with his parents via telephone.  The 
veteran further stated that he avoided crowds and kept to his 
work as much as possible to keep his mind busy.  He said that 
outside of his occasional visits to the bar, he spent his 
time watching television.  

The veteran reported that he had difficulties with 
concentration, explaining that he sometimes lost his stream 
of thought during conversation.  However, he indicated that 
through rehearsal, he was able to focus and exert effort in 
concentrating while he was at work.  In addition, he said 
that he had financial difficulties and that he was impulsive 
in making purchases and in incurring large amounts of debt.  
He also reported that he was content with his current life 
style and felt better after his divorce, but acknowledged 
that he missed his wife, especially when he woke up in the 
middle of the night after a bad nightmare.  He said that he 
slept better with ongoing noise and kept two fans running to 
keep the quiet from triggering his anxiety.  

The examiner diagnosed the veteran as having PTSD and alcohol 
abuse.  In addition, subsequent to offering these diagnoses, 
the examiner estimated the veteran's GAF score as 45.  In 
addition, the examiner commented that although the veteran 
had been able to maintain his current employment for two 
years and wanted to work as much as possible to keep his mind 
busy, he had difficulties that impaired his capacity to 
function occupationally and socially. 

Finally, in several statements, the veteran maintained that 
the symptoms associated with his service-connected PTSD are 
more severely disabling than reflected by the currently 
assigned disability evaluation and warranted a higher rating.

Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the initial evaluation 
assigned for his service-connected psychiatric disability is 
plausible and capable of substantiation and are therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
The Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
an initial rating, the Francisco rule does not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."  In 
view of the Board's action, as explained below, a remand to 
consider "staged rating" is unnecessary.

The veteran's service-connected PTSD is rated as 30 percent 
disabling under Diagnostic Code 9411 of the Rating Schedule.  
As noted above, he filed his claim in August 1996.  The Board 
observes that, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities, to include PTSD.  61 Fed. Reg. 52,695 (1996).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In this regard, the General Counsel of 
VA has recently held that where a law or regulation changes 
during the pendency of a claim for a higher rating, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  The Board, however, must 
apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to the both 
criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

The veteran's PTSD is rated as 30 percent disabling under 
Diagnostic Code 9411.  Under the former criteria, a 30 
percent evaluation required that the PTSD be productive of 
definite impairment of social and industrial adaptability.  
The term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree," representing a 
degree of social and industrial inadaptability that was 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993); see also Hood v. Brown, 4 Vet. 
App. 301 (1993).

A 50 percent evaluation was assigned where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Further, as pointed out by the veteran's 
representative, the Court has held that such criteria provide 
three independent bases for granting a 100 percent disability 
evaluation.  See Johnson v. Brown, 7 Vet. App. 94, 97 (1994).

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's only 
compensable service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

Under the revised criteria, a 30 percent evaluation is 
warranted when the disorder is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks on no more than a weekly basis, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

After a careful review of the record, the Board finds that, 
from June 11, 1996, the date service connection for PTSD was 
established, the level of impairment due to this disability 
most closely approximates the criteria for a 70 percent 
rating, under either the former, or, since November 7, 1996, 
the revised, applicable criteria.  The Board specifically 
finds that, under the former criteria, the disability is 
productive of severe impairment in his ability to establish 
and maintain effective and favorable relationships as well as 
employment.  Moreover, pursuant to the revised criteria, the 
Board concludes that the disability results in occupational 
and social impairment in most areas due to such symptoms as 
impaired family and social relationships, obsessional rituals 
that interfere with his routine activities, near-continuous 
panic and depression; impaired impulse control, and an 
inability to establish and maintain relationships.

In reaching this determination, the Board notes that during 
the appeal, the veteran has been assigned GAF scores ranging 
from 50 in September 1996 and in April 1997 to 45 in April 
2000.  In this regard, the Board observes that, pursuant to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, (DSM-IV), scores between 40 and 50 reflect 
serious symptoms or serious impairment in social and 
occupational functioning such as having no friends or being 
unable to keep a job.

In addition, a review of the evidence discloses that when 
examined in September 1996, he reported that during his 
periods of depression he had crying spells, which he treated 
by isolating himself.  In addition, he indicated that he 
began sleeping apart from his spouse because he often 
exhibited violent behavior while sleeping, such as punching 
and choking her during nightmares.  

Further, the April 1997 evaluation revealed that, due to his 
PTSD symptoms, he was getting divorced.  He also reported 
being constantly depressed and being unable to control his 
moods.  Moreover, objective psychological testing 
administered during this evaluation indicated that the 
veteran's PTSD was productive of severe depression, loss of 
control, mental confusion, inefficiency, forgetfulness and 
impaired concentration.  Further, it showed that he had a 
strong tendency to withdraw and isolate himself, which in 
turn exacerbated his depression, anxiety and agitation; 
indeed, the examiner opined that it made the performance of 
"even routine life tasks impossible."  In addition, the 
examiner indicated that the veteran obsessively ruminated and 
became anxious and tearful and that he was "beset" by 
phobias and compulsions.  Moreover, the examiner 
characterized his PTSD as "severe" and indicated that it 
resulted in a significant decrease in participation in 
meaningful activities and a diminished ability to establish 
or maintain emotionally rewarding relationships.

The March 2000 VA psychiatric examination reflects that the 
veteran disability continued to be severely disabling.  
Indeed, he reported that despite attending marital counseling 
sessions, his marriage had ended in divorce.  In addition, 
the veteran reported that the disability was productive of 
recurrent nightmares and panic attacks as well as intrusive 
thoughts and irritability.  Moreover, the examiner indicated 
that the disability was manifested by insomnia and periods of 
violent behavior.  In addition, other than occasional visits 
from his former spouse, his only other social relationships 
consisted of long-distance telephone conversations with his 
parents and visits to a bar; however, with respect to the 
latter one, he indicated that the visit was not social in 
nature.  As such, a 70 percent evaluation is warranted.

However, the Board further finds that the disability does not 
warrant a 100 percent evaluation under either the former or 
the revised criteria.  In this regard, the Board observes 
that the veteran is working on a full-time basis.  Moreover, 
he has some relationship with both his former spouse and his 
parents, and does visit local bars approximately every two 
weeks.  As such, a total schedular evaluation under the 
former criteria is not warranted.  Similarly, because there 
is no showing that of total occupational and social 
impairment, the criteria for a 100 percent evaluation under 
the revised criteria is not met.  Further, inasmuch as the 70 
percent evaluation represents the greatest degree of 
impairment since the date of the grant of service connection, 
"staged rating" is unnecessary.  See Fenderson, 12 Vet. 
App. at 126.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's PTSD reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an evaluation higher than 70 percent on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  There is no 
showing the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, the condition is not shown to warrant 
frequent, or indeed any, periods of hospitalization, or that 
it otherwise renders impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand any of the 
claim to the RO&IC for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial 70 percent rating for PTSD is granted from July 
11, 1996, subject to controlling regulations governing the 
payment of monetary awards.  


REMAND

Also before the Board is the veteran's claim regarding the 
initial evaluation assigned for his service-connected 
hypertension.  In support of this claim, the veteran asserts 
that his service-connected hypertension is more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrants a higher rating.  VA outpatient 
records, dated since January 1997, indicate that he was 
monitored on a monthly basis for high blood pressure and 
medication management.  However, the last clinical entry in 
this regard was in August 1997 when a blood pressure reading 
of 150/108 was obtained.  The record reflects that the 
appellant has not had a VA compensation and pension 
evaluation for hypertension since an examination for service 
connection purposes in September 1996.  The Board thus finds 
that a current examination is warranted to better ascertain 
the current level of disability.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

The Board finds that a contemporaneous and thorough VA 
examination is especially necessary because, during the 
course of this appeal, the criteria for evaluating 
cardiovascular disorders were changed, effective on January 
12, 1998.  62 Fed. Reg. 65219 (1997).  The Board reiterates 
that, where, as here, the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas, 
1 Vet. App. at 312-13.  In this regard, the General Counsel 
of VA has recently held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  VA, however, must apply both 
the former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, on remand, the 
RO&IC must consider the claim pursuant to the both criteria 
during the course of the entire appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa, 10 Vet. App. at 467.  

A remand is also required so that efforts can be undertaken 
to request any current VA outpatient records to ensure that 
the evidentiary record is complete.  In this regard, these 
records may be especially significant in this case in light 
of the decision in Fenderson.  As noted above, in that case, 
the Court held that where, as here, the veteran challenges 
the initial evaluation assigned immediately following the 
grant of service connection, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim, a practice known 
as "staged rating."  Id. at 126.

In view of the above, this rating issue is REMANDED to the 
RO&IC for the following actions:

1.  The RO&IC should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
pertinent outstanding records, dated 
since his separation from service from 
any facility or source identified by the 
veteran, to specifically include the 
records of his treatment at the Wilkes 
Barre, Pennsylvania, VA Medical Center.  
The aid of the veteran and his 
representative in securing such records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any such records are 
not available, or the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO&IC should schedule 
the veteran for a comprehensive VA 
cardiovascular examination to determine 
the current severity of his 
hypertension.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  All indicated 
testing should be accomplished and the 
clinical evaluation should include 
standing, sitting and supine blood 
pressure readings.  A complete rationale 
for each opinion expressed must be 
provided.  The report of the examination 
should be associated with the veteran's 
claims folder.

3.  After the development requested has 
been completed, the RO&IC should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO&IC must implement corrective 
procedures at once.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO&IC should 
adjudicate the veteran's claim regarding 
the propriety of the initial 20 percent 
evaluation assigned for his hypertension 
in light of relevant evidence of record, 
and all pertinent legal authority, 
specifically to include that cited to in 
the body of this remand, including 
whether staged rating is appropriate in 
light of the Court's decision in 
Fenderson, and the revisions to 
Diagnostic Code 7101.  The RO&IC should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns noted 
in this REMAND.

5.  If any benefits sought by the 
veteran continue to be denied, he and 
his representative must be furnished a 
Supplemental Statement of the Case 
(SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to ensure compliance with VA's duty to assist.  The 
Board intimates no opinion as to the ultimate outcome of the 
veteran's rating claim.  No action is required of the veteran 
until he is given further notice; however, he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO&IC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 

